Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMullin (8672174).
56: An drinking vessel (figs 1-12), comprising: a lid (cover adjacent 10 in figs 1-12) configured to engage an opening of a container for containing a liquid (capable of performing the intended use of being configured to engage a container, such as container 12), the lid configured to retain the liquid within the container (capable of performing the above intended use); a drinking opening in the lid sized and configured to allow a user to drink from the drinking opening (adjacent 18; 18 is related to drinking operations and is further capable of performing the intended use of dispensing liquid); a drinking straw opening in the lid comprising a removable drinking straw accessible for direct contact with a user’s lips while drinking from the drinking straw, where the opening is spaced laterally apart and separate from the drinking opening in the lid, such that the drinking opening and the drinking straw opening provide independent drinking openings in the lid (opening adjacent 16; laterally spaced as shown in fig 4, 7 as well as independent in the above figures as well; the Office notes that the opening is capable of receiving a drinking straw, as shown via 26; due to Applicant’s word choice, multiple interpretations exist; for example, the prior art discloses 26 in combination with 20 of which is a drinking straw of which is removable as in col. 2: 34-43 and figs 11, 12 and capable of performing the above intended use such as direct contact with lips such as at the peak of 20; in another interpretation, due to Applicant’s selected words, the straw may merely be element 26 where element is 26 is removable as provided above and when removed the user may place the lips on the straw while removed and use the straw to drink from the container and even another container); a first cover attached to the lid to move between a first position and a second position relative to the drinking opening, whereby the first cover is configured to preclude liquid from being dispensed from the drinking opening in the first position and to allow liquid to be dispensed from the drinking opening in the second position (22, the Office notes that McMullin is capable of being for the above intended uses); and a second cover attached to the lid to move between a first position and a second position relative to the drinking straw opening, whereby the second cover is configured to preclude liquid from being dispensed from the drinking straw opening in the first position and to allow liquid to be dispensed from the drinking straw opening in the second position, whereby the first cover and the second cover are attached to the lid such that movement of the first cover between its first and second position is independent of movement of the second cover between its first and second position,  and movement of the second cover between its first and second position is always independent of movement of the first cover between its first and second position (20; the Office notes that McMullin is capable of being for fully covering; second cover includes a hinge and hinge axis such as adjacent 38 of which is the same axis as the first cover as shown in fig 7; with axes that are both proximate and offset from center as shown for example as in fig 3 where the two axes are not in the middle; capable of the above intended uses).  
Though not required as Applicant has not included the rim limitation, in order to expedite prosecution for Applicant, the Office still notes that with respect to the entire periphery of the lid as well as lock engaging a tab, Bodum discloses a rim with raised edge on entire periphery of the lid (as in fig 1, 2 with rim that engages pivoting cover; also discloses locking mechanism such as portion of pivoting cover as well as portion of extension of rib that engages on either of the first or second position such as shown in figs 1, 2; as well as a tab, such as tab on the rim on top right side of fig 1, top right side of fig 3, , top left side of fig 4, same portion in fig 6 at the top of the figure, same portion in fig 10 on right side, same portion on top right side in fig 9, capable of performing the intended use of being for removing of the lid; also discloses container with different portions and diameters as shown in fig 3 between middle opaque portion and transparent bottom portion; Bodum discloses that the cover including the hook as well as a protrusion, shown in fig 1 at lower portion opposite the hook, of which is all a locking mechanism that maintains position with rim as in fig 1 and engages tab for another position in fig 2; where tab is on the rim on top right side of fig 1, top right side of fig 3,  top left side of fig 4, same portion in fig 6 at the top of the figure, same portion in fig 10 on right side, same portion on top right side in fig 9).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McMullin in view of Bodum (by providing a raised edge around periphery of the lid while also providing the above locks/tab, shape of container) in order to enhance the access to the contents of the device while ensuring the device remains stowed in desired positions such as to secure the contents therein or enhance the pouring action, as well as to provide a gripping function.  The Office further notes that it is well known in the art that a rim with the raised edge around the entire periphery of Bodum permits the user to have a larger as well sloped and gradual surface that permits a more desired flow into the users mouth as well as a cavity from which liquid can be collected in case of unintentional escape.  The above is a clear improvement of McMullin as McMullin cavity is smaller and the exterior walls of the cavity are vertical of which would not provide a more desired flow.  Further, the prior art is capable of moving independently such as when the user ensures one cover remains fixed while the user moves the other cover.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-10, 13-55 are rejected under 35 U.S.C. 103 as being unpatentable over McMullin (8672174) in view of Bodum (D655967).
Claims being treated as product-by-process limitations (such as to vacuum sealed) and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  
McMullin discloses: 
1. An apparatus (figs 1-12), comprising: a lid (cover adjacent 10 in figs 1-12) configured to engage an opening of a container for containing a liquid (capable of performing the intended use of being configured to engage a container, such as container 12), the lid configured to retain the liquid within the container (capable of performing the above intended use); a drinking opening in the lid sized and configured to allow a user to drink from the drinking opening (adjacent 18; 18 is related to drinking operations and is further capable of performing the intended use of dispensing liquid); a rim on a periphery of the lid having a raised edge around the periphery of the lid (rim portion of 14 such as shown in fig 5, 6 with raised edge capable of performing function in the claims; on a periphery such as edge of 14 shown in fig 5, 6), wherein the rim is sized and configured to engage a lip of a user and reduce spillage of liquid dispensed from the drinking opening (capable of performing the above intended use); a drinking straw opening in the lid comprising a removable drinking straw sized and configured to allow a user to drink from the straw, where the opening is spaced laterally apart and separate from the drinking opening in the lid, such that the drinking opening and the drinking straw opening provide independent drinking openings in the lid (opening adjacent 16; laterally spaced as shown in fig 4, 7 as well as independent in the above figures as well; the Office notes that the opening is capable of receiving a drinking straw, as shown via 26; the prior art discloses 26 of which is removable as in col. 2: 34-43); a first cover attached to the lid to move between a first position and a second position relative to the drinking opening, whereby the first cover is configured to preclude liquid from being dispensed from the drinking opening in the first position and to allow liquid to be dispensed from the drinking opening in the second position (22, the Office notes that McMullin is capable of being for the above intended uses); and a second cover attached to the lid to move between a first position and a second position relative to the drinking straw opening, whereby the second cover is configured to preclude liquid from being dispensed from the drinking straw opening in the first position and to allow liquid to be dispensed from the drinking straw opening in the second position, whereby the first cover and the second cover are attached to the lid such that movement of the first cover between its first and second position is independent of movement of the second cover between its first and second position,  and movement of the second cover between its first and second position is always independent of movement of the first cover between its first and second position (20; the Office notes that McMullin is capable of being for fully covering; second cover includes a hinge and hinge axis such as adjacent 38 of which is the same axis as the first cover as shown in fig 7; with axes that are both proximate and offset from center as shown for example as in fig 3 where the two axes are not in the middle; capable of the above intended uses).  With respect to the entire periphery of the lid as well as lock engaging a tab, Bodum discloses a rim with raised edge on entire periphery of the lid (as in fig 1, 2 with rim that engages pivoting cover; also discloses locking mechanism such as portion of pivoting cover as well as portion of extension of rib that engages on either of the first or second position such as shown in figs 1, 2; as well as a tab, such as tab on the rim on top right side of fig 1, top right side of fig 3, , top left side of fig 4, same portion in fig 6 at the top of the figure, same portion in fig 10 on right side, same portion on top right side in fig 9, capable of performing the intended use of being for removing of the lid; also discloses container with different portions and diameters as shown in fig 3 between middle opaque portion and transparent bottom portion; Bodum discloses that the cover including the hook as well as a protrusion, shown in fig 1 at lower portion opposite the hook, of which is all a locking mechanism that maintains position with rim as in fig 1 and engages tab for another position in fig 2; where tab is on the rim on top right side of fig 1, top right side of fig 3,  top left side of fig 4, same portion in fig 6 at the top of the figure, same portion in fig 10 on right side, same portion on top right side in fig 9).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McMullin in view of Bodum (by providing a raised edge around periphery of the lid while also providing the above locks/tab, shape of container) in order to enhance the access to the contents of the device while ensuring the device remains stowed in desired positions such as to secure the contents therein or enhance the pouring action, as well as to provide a gripping function.  The Office further notes that it is well known in the art that a rim with the raised edge around the entire periphery of Bodum permits the user to have a larger as well sloped and gradual surface that permits a more desired flow into the users mouth as well as a cavity from which liquid can be collected in case of unintentional escape.  The above is a clear improvement of McMullin as McMullin cavity is smaller and the exterior walls of the cavity are vertical of which would not provide a more desired flow.  Further, the prior art is capable of moving independently such as when the user ensures one cover remains fixed while the user moves the other cover.
McMullin further discloses:
2. The apparatus of claim 1, wherein the lid further comprises a vent opening for pressure equalization when the liquid is dispensed through at least one of the drinking opening or the drinking straw opening (30 capable of the above intended use). 
4. The apparatus of claim 1, wherein the first cover includes a hinge and moves about a first hinged axis (adjacent 38 with axis and hinging features of first cover).  
5. The apparatus of claim 4, wherein the first cover comprises a sealing member configured to seal the drinking opening when the first cover is in its first position (32 and members adjacent; capable of performing the above intended use).  
6. The apparatus of claim 1 further comprising a locking mechanism configured to lock at least one of the first cover and the second cover in the first position (any engaging mechanism that permits device to lock, such as at tip of first cover as shown in figs 5-7, such as on left side of fig 5 where lock engages rim with a portion of the rim with respect to a lock for the second position).  
7. The apparatus of claim 1, wherein the second cover includes a hinge and moves about a second hinged axis (second cover includes a hinge and hinge axis such as adjacent 38 of which is the same axis as the first cover as shown in fig 7; with axes that are both proximate and offset from center as shown for example as in fig 3 where the two axes are not in the middle).  
8. The apparatus of claim 7, wherein the second cover comprises a sealing member configured to seal at least a portion of the drinking straw opening when the second cover is in its first position (such as sealing member at bottom of second cover in fig 1 that closes second opening; capable of performing the above intended use).  
10. A system (figs 1-12), comprising: a container for containing liquids (adjacent 12; capable of performing the above intended use); a lid (cover adjacent 10 in figs 1-12) configured to engage an opening of the container, the lid configured to retain the liquid within the container (capable of performing the above intended uses), wherein the lid comprises: a drinking opening for dispensing liquid (near 18; 18 is related to drinking operations and is further capable of performing the intended use of dispensing liquid); a rim on a periphery of the lid having a raised edge around the periphery of the lid, wherein the rim is sized and shaped for engaging a lip of a user and for reducing spillage of liquid when dispensed from the drinking opening (rim portion of 14 such as shown in fig 5, 6 with raised edge capable of performing function in the claims; on a periphery such as edge of 14 shown in fig 5, 6); a drinking straw opening comprising a removable drinking straw sized and configured to allow drinking and opening spaced laterally apart and separate from the drinking opening, such that the drinking opening and the drinking straw opening provide independent drinking openings (opening adjacent 16; laterally spaced as shown in fig 4, 7 as well as independent in the above figures as well; the prior art discloses 26 of which is removable as in col. 2: 34-43); a first cover attached to the lid to move between a first position and a second position relative to the drinking opening, whereby the first cover is configured to preclude liquid from being dispensed from the drinking opening in the first position and to allow liquid to be dispensed from the drinking opening in the second position (22, the Office notes that McMullin is capable of being for fully covering and capable of performing the above intended use); a second cover attached to the lid to move between a first position and a second position relative to the drinking straw opening, whereby the second cover is configured to preclude liquid from being dispensed from the drinking straw opening in the first position and to allow liquid to be dispensed from the drinking straw opening in the second position (20; the Office notes that McMullin is capable of being for fully covering; second cover includes a hinge and hinge axis such as adjacent 38 of which is the same axis as the first cover as shown in fig 7; with axes that are both proximate and offset from center as shown for example as in fig 3 where the two axes are not in the middle; capable of performing the above intended use).  With respect to the entire periphery of the lid as well as lock engaging a tab, Bodum discloses a rim with raised edge on entire periphery of the lid (as in fig 1, 2 with rim that engages pivoting cover; also discloses locking mechanism such as portion of pivoting cover as well as portion of extension of rib that engages on either of the first or second position such as shown in figs 1, 2; as well as a tab, such as tab on the rim on top right side of fig 1, top right side of fig 3, , top left side of fig 4, same portion in fig 6 at the top of the figure, same portion in fig 10 on right side, same portion on top right side in fig 9, capable of performing the intended use of being for removing of the lid; also discloses container with different portions and diameters as shown in fig 3 between middle opaque portion and transparent bottom portion; Bodum discloses that the cover including the hook as well as a protrusion, shown in fig 1 at lower portion opposite the hook, of which is all a locking mechanism that maintains position with rim as in fig 1 and engages tab for another position in fig 2; where tab is on the rim on top right side of fig 1, top right side of fig 3,  top left side of fig 4, same portion in fig 6 at the top of the figure, same portion in fig 10 on right side, same portion on top right side in fig 9).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McMullin in view of Bodum (by providing a raised edge around periphery of the lid while also providing the above locks/tab, shape of container) in order to enhance the access to the contents of the device while ensuring the device remains stowed in desired positions such as to secure the contents therein or enhance the pouring action, as well as to provide a gripping function.  The Office further notes that it is well known in the art that a rim with the raised edge around the entire periphery of Bodum permits the user to have a larger as well sloped and gradual surface that permits a more desired flow into the users mouth as well as a cavity from which liquid can be collected in case of unintentional escape.  The above is a clear improvement of McMullin as McMullin cavity is smaller and the exterior walls of the cavity are vertical of which would not provide a more desired flow.  Further, the prior art is capable of moving independently such as when the user ensures one cover remains fixed while the user moves the other cover.
McMullin further discloses:
13. The system of claim 10, wherein the first cover comprises a sealing member configured to seal the drinking opening when the first cover is in its first position (32 and members adjacent; capable of performing the above intended use).  
14. The system of claim 10 further comprising a locking mechanism configured to lock at least one of the first cover and the second cover in the first position (any engaging mechanism that permits device to lock, such as at tip of first cover as shown in figs 5-7, such as on left side of fig 5 where lock engages rim with a portion of the rim with respect to a lock for the second position).  
15. The system of claim 10, wherein the first cover includes a hinge and moves about a first hinged axis (adjacent 38 with axis and hinging features of first cover).  
16. The system of claim 10, wherein the second cover comprises a sealing member configured to seal at least a portion of the drinking straw opening when the second cover is in its first position  (such as sealing member at bottom of second cover in fig 1 that closes second opening; capable of performing the above intended use).  
19. The system of claim 10 wherein the container includes a first portion and a second portion, with a transition between the first portion and the second portion (Already provided above in the rejection of claim 12).  
20. The system of claim 19 wherein an average outer diameter of the first portion of the container is greater than an average outer diameter of the second portion of the container (Already provided above in the rejection of claim 12).  
22. A drinking cup (figs 1-12), comprising: a container for containing liquids (adjacent 12; capable of performing the above intended use); a lid (cover adjacent 10 in figs 1-12) configured to engage an opening of the container, the lid configured to retain the liquid within the container (capable of performing the above intended uses), wherein the lid comprises: a drinking opening for dispensing liquid; a rim on a periphery of the lid having a raised edge around the periphery of the lid (close to 18; 18 is related to drinking operations and is further capable of performing the intended use of dispensing liquid); a drinking straw opening comprising a removable straw sized and configured to allow drinking  whereby the drinking straw opening is spaced laterally apart and separate from the drinking opening, such that the drinking opening and the drinking straw opening provide independent drinking openings (opening adjacent 16; laterally spaced as shown in fig 4, 7 as well as independent in the above figures as well; the prior art discloses 26 of which is removable as in col. 2: 34-43); a first cover for fully covering the drinking opening in a first position and for allowing access to the drinking opening in a second position, wherein the first cover includes a first hinge for moving the first cover between its first position and its second position on a first axis (22, the Office notes that McMullin is capable of being for fully covering and capable of performing the above intended use); a second cover for fully covering the drinking straw opening in a first position and for allowing access to the drinking straw opening in a second position, wherein the second cover includes a second hinge for moving the second cover between its first position and its second position on a second axis, whereby the first cover and the second cover are attached to the lid such that movement of the first cover between its first and second position is always independent of movement of the second cover between its first and second position, and movement of the second cover between its first and second position is independent of movement of the first cover between its first and second position, and  wherein the first axis and the second axis comprise the same axis (20; the Office notes that McMullin is capable of being for fully covering; second cover includes a hinge and hinge axis such as adjacent 38 of which is the same axis as the first cover as shown in fig 7; with axes that are both proximate and offset from center as shown for example as in fig 3 where the two axes are not in the middle; capable of performing the above intended use).  With respect to the entire periphery of the lid as well as lock engaging a tab, Bodum discloses a rim with raised edge on entire periphery of the lid (as in fig 1, 2 with rim that engages pivoting cover; also discloses locking mechanism such as portion of pivoting cover as well as portion of extension of rib that engages on either of the first or second position such as shown in figs 1, 2; as well as a tab, such as tab on the rim on top right side of fig 1, top right side of fig 3, top left side of fig 4, same portion in fig 6 at the top of the figure, same portion in fig 10 on right side, same portion on top right side in fig 9, capable of performing the intended use of being for removing of the lid; also discloses container with different portions and diameters as shown in fig 3 between middle opaque portion and transparent bottom portion; Bodum discloses that the cover including the hook as well as a protrusion, shown in fig 1 at lower portion opposite the hook, of which is all a locking mechanism that maintains position with rim as in fig 1 and engages tab for another position in fig 2; where tab is on the rim on top right side of fig 1, top right side of fig 3,  top left side of fig 4, same portion in fig 6 at the top of the figure, same portion in fig 10 on right side, same portion on top right side in fig 9).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McMullin in view of Bodum (by providing a raised edge around periphery of the lid while also providing the above locks/tab, shape of container) in order to enhance the access to the contents of the device while ensuring the device remains stowed in desired positions such as to secure the contents therein or enhance the pouring action, as well as to provide a gripping function. The Office further notes that it is well known in the art that a rim with the raised edge around the entire periphery of Bodum permits the user to have a larger as well sloped and gradual surface that permits a more desired flow into the users mouth as well as a cavity from which liquid can be collected in case of unintentional escape.  The above is a clear improvement of McMullin as McMullin cavity is smaller and the exterior walls of the cavity are vertical of which would not provide a more desired flow.   Further, the prior art is capable of moving independently such as when the user ensures one cover remains fixed while the user moves the other cover.
23. The drinking cup of claim 22 wherein the first cover comprises a sealing member configured to seal the drinking opening when the first cover is in its first position (32 and members adjacent; capable of performing the above intended use).  
24. The drinking cup of claim 22 wherein the second cover comprises a sealing member configured to seal the drinking straw opening when the second cover is in its first position (such as sealing member at bottom of second cover in fig 1 that closes second opening; capable of performing the above intended use).  
25. The drinking cup of claim 24 wherein the first cover includes a locking mechanism for maintaining the first cover in its first position by engaging the rim of the lid (any engaging mechanism that permits device to lock, such as at tip of first cover as shown in figs 5-7, such as on left side of fig 5 where lock engages rim with a portion of the rim being a tab of rim with respect to a lock for the second position).  
26. The drinking cup of claim 25 wherein the second cover is positioned within the first cover when the second cover and the first cover are in their first position (capable of performing the above intended use).  
27. The drinking cup of claim 26 wherein the container includes a first portion and a second portion, with a transition between the first portion and the second portion (already rejected above in claim 24).  
28. The drinking cup of claim 27 wherein an average outer diameter of the first portion of the container is greater than an average outer diameter of the second portion of the container (already rejected above in claim 24).  
29. The drinking cup of claim 28 wherein a raised edge around the entire periphery of the lid is sized and configured to engage  a lip of a user and reduce spillage of liquid when dispensed from the drinking opening (capable of performing the above intended use).  
30. The drinking cup of claim 29 wherein the lid further includes a recess for retaining inadvertently spilled liquid (recess within 40 capable of retaining liquid; capable of performing the above intended use).  
31. The drinking cup of claim 30 wherein the first cover includes a recess for accessing the second cover (such as between vertical walls of 22 such as in fig 12 that provide access to second cover, or another recess within 22 such as on left side of fig 5, 6; capable of performing the above intended use).  
32. The drinking cup of claim 30 wherein the lid further comprises a vent opening for pressure equalization when liquid is dispensed through at least one of the drinking opening or the drinking straw opening (30 capable of the above intended use).  
33. A lid (figs 1-12) for a drinking vessel (capable of performing the above intended use), comprising: a drinking opening (near 18; 18 is related to drinking operations and is further capable of performing the intended use of dispensing liquid); a rim on a periphery of the lid having a raised edge around the periphery of the lid (rim portion of 14 such as shown in fig 5, 6 with raised edge capable of performing function in the claims; on a periphery such as edge of 14 shown in fig 5, 6); a drinking straw opening comprising a removable drinking straw sized and figured for drinking and is spaced laterally apart from the drinking opening, such that the drinking opening and the drinking straw opening provide independent drinking openings (opening adjacent 16; laterally spaced as shown in fig 4, 7 as well as independent in the above figures as well; the prior art discloses 26 of which is removable as in col. 2: 34-43); a first cover for fully covering the drinking opening in a first position and for allowing access to the drinking opening in a second position, wherein the first cover includes a first hinge for moving the first cover between its first position and its second position on a first axis (22, the Office notes that McMullin is capable of being for fully covering and capable of performing the above intended use); a second cover for fully covering the drinking straw opening in a first position and for allowing access to the drinking straw opening in a second position, wherein the second cover includes a second hinge for moving the second cover between its first position and its second position on a second axis, whereby the first cover and the second cover are attached to the lid such that movement of the first cover between its first and second position is always independent of movement of the second cover between its first and second position,  and movement of the second cover between its first and second position is always independent of movement of the first cover between its first and second position (20; the Office notes that McMullin is capable of being for fully covering; second cover includes a hinge and hinge axis such as adjacent 38 of which is the same axis as the first cover as shown in fig 7; with axes that are both proximate and offset from center as shown for example as in fig 3 where the two axes are not in the middle; capable of performing the above intended use) and a drinking straw removably inserted into the drinking straw opening (see 112 rejection and also the above prior art rejection).  
With respect to the entire periphery of the lid as well as lock engaging a tab, Bodum discloses a rim with raised edge on entire periphery of the lid (as in fig 1, 2 with rim that engages pivoting cover; also discloses locking mechanism such as portion of pivoting cover as well as portion of extension of rib that engages on either of the first or second position such as shown in figs 1, 2; as well as a tab, such as tab on the rim on top right side of fig 1, top right side of fig 3,  top left side of fig 4, same portion in fig 6 at the top of the figure, same portion in fig 10 on right side, same portion on top right side in fig 9, capable of performing the intended use of being for removing of the lid; also discloses container with different portions and diameters as shown in fig 3 between middle opaque portion and transparent bottom portion; Bodum discloses that the cover including the hook as well as a protrusion, shown in fig 1 at lower portion opposite the hook, of which is all a locking mechanism that maintains position with rim as in fig 1 and engages tab for another position in fig 2; where tab is on the rim on top right side of fig 1, top right side of fig 3,  top left side of fig 4, same portion in fig 6 at the top of the figure, same portion in fig 10 on right side, same portion on top right side in fig 9).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McMullin in view of Bodum (by providing a raised edge around periphery of the lid while also providing the above locks/tab, shape of container) in order to enhance the access to the contents of the device while ensuring the device remains stowed in desired positions such as to secure the contents therein or enhance the pouring action, as well as to provide a gripping function.  The Office further notes that it is well known in the art that a rim with the raised edge around the entire periphery of Bodum permits the user to have a larger as well sloped and gradual surface that permits a more desired flow into the users mouth as well as a cavity from which liquid can be collected in case of unintentional escape.  The above is a clear improvement of McMullin as McMullin cavity is smaller and the exterior walls of the cavity are vertical of which would not provide a more desired flow.  Further, the prior art is capable of moving independently such as when the user ensures one cover remains fixed while the user moves the other cover.
34. The lid of claim 33 wherein the first cover comprises a sealing member configured to seal the drinking opening when the first cover is in its first position (32 and members adjacent; capable of performing the above intended use).  
35. The lid of claim 34 wherein the second cover comprises a sealing member configured to seal the drinking straw opening when the second cover is in its first position (such as sealing member at bottom of second cover in fig 1 that closes second opening; capable of performing the above intended use).  
36. The lid of claim 35 wherein the first cover includes a locking mechanism for maintaining the first cover in its first position by engaging the rim of the lid (any engaging mechanism that permits device to lock, such as at tip of first cover as shown in figs 5-7, such as on left side of fig 5 where lock engages rim with a portion of the rim being with respect to a lock for the second position).  
37. The lid of claim 36 wherein the second cover is positioned within the first cover when the second cover and the first cover are in their first position (capable of performing the above intended use).  
38. The lid of claim 37 further including a recess for retaining inadvertently spilled liquid (recess within 40 capable of retaining liquid; capable of performing the above intended use).  
39. The lid of claim 38 wherein the first cover includes a recess for accessing the second cover (such as between vertical walls of 22 such as in fig 12 that provide access to second cover, or another recess within 22 such as on left side of fig 5, 6; capable of performing the above intended use).  
40. The lid of claim 33 wherein the first axis extends through a first pair of pivot points on the first cover, the second axis extends through a second pair of pivot points on the second cover, and the first axis and the second axis comprise the same axis (as in fig 3 where the axis between covers passed through same point).  
41. The lid of claim 33 wherein the first and the second axis are located proximate a middle of the lid (with axes that are both proximate and offset from center as shown for example as in fig 3 where the two axes are not in the middle).  
42. The lid of claim 33 wherein the first and the second axis are located slightly offset from a center of the lid (with axes that are both proximate and offset from center as shown for example as in fig 3 where the two axes are not in the middle).  
43. The lid of claim 38 wherein the first axis extends through a first pair of pivot points on the first cover, the second axis extends through a second pair of pivot points on the second cover, and the first axis and the second axis comprise the same axis (as in fig 3 where the axis between covers passed through same point).  
44. The lid of claim 38 wherein the first and the second axis are located proximate a middle of the lid (with axes that are both proximate and offset from center as shown for example as in fig 3 where the two axes are not in the middle).  
45. The lid of claim 38 wherein the first and the second axis are located slightly offset from a center of the lid (with axes that are both proximate and offset from center as shown for example as in fig 3 where the two axes are not in the middle).  
47. The apparatus of claim 4 wherein the second cover includes a hinge and moves about a second hinged axis (such as adjacent 38, and hinging features thereof with a second axes the same as first).  
48. The apparatus of claim 47 where the first hinged axis and the second hinged axis comprise the same axis (as in fig 3).  
49. The system of claim 15 wherein the second cover includes a hinge and moves about a second hinged axis (such as adjacent 38, and hinging features thereof with a second axes the same as first).  
50. The system of claim 49 where the first hinged axis and the second hinged axis comprise the same axis (fig 3).  
51. The system of claim 10 wherein the first cover and the second cover are attached to the lid such that movement of the first cover between its first and second position is independent of movement of the second cover between its first and second position, and movement of the second cover between its first and second position is independent of movement of the first cover between its first and second position (capable of performing the above intended use).
52. The apparatus of claim I wherein the first cover includes a recess configured to allow access to the second cover (such as between vertical walls of 22 such as in fig 12 that provide access to second cover, or another recess within 22 such as on left side of fig 5, 6).  
53.  The system of claim 10 wherein the first cover includes a recess configured to allow access to the second cover (such as between vertical walls of 22 such as in fig 12 that provide access to second cover, or another recess within 22 such as on left side of fig 5, 6).  
54. The drinking cup of claim 22 wherein the first cover includes a recess configured to allow access to the second cover (such as between vertical walls of 22 such as in fig 12 that provide access to second cover, or another recess within 22 such as on left side of fig 5, 6)
55. The lid of claim 33 wherein the first cover includes a recess configured to allow access to the second cover (such as between vertical walls of 22 such as in fig 12 that provide access to second cover, or another recess within 22 such as on left side of fig 5, 6).   

Bodum discloses:
9. The apparatus of claim 1 further comprising a sealing member coupled to the lid, the sealing member configured to form a seal between the lid and the container (common feature of gasket seal shown in fig 10 between lid and container provided in order to prevent unintentional entering and undesired escape).  
17. The system of claim 10, wherein the lid further comprises a sealing member configured to form a seal between the container and the lid (common feature of gasket seal shown in fig 10 between lid and container provided in order to prevent unintentional entering and undesired escape). 
18. The apparatus of claim 1 further comprising a tab on the rim of the lid for facilitating removing the lid from a container (the Office notes that Applicant has merely provided a tab, a tab is merely a projection and any projection may be gripped in order to provide the user a gripping surface that will enable the user to grip such as projection in order to assist in moving the lid and ultimately removing it;  as already provided above, Bodum discloses a projection that is a tab, such as tab on the rim on top right side of fig 1, top right side of fig 3,  top left side of fig 4, same portion in fig 6 at the top of the figure, same portion in fig 10 on right side, same portion on top right side in fig 9, capable of performing the intended use of being for removing of the lid).   
21. The apparatus of claim 1 wherein the first cover includes a locking mechanism for maintaining the first cover in its first position by engaging the rim of the lid and for maintaining the first cover in its second position by engaging a tab on the rim of the lid (Bodum discloses that the cover including the hook as well as a protrusion, shown in fig 1 at lower portion opposite the hook, of which is all a locking mechanism that maintains position with rim as in fig 1 and engages tab for another position in fig 2; where tab is on the rim on top right side of fig 1, top right side of fig 3,  top left side of fig 4, same portion in fig 6 at the top of the figure, same portion in fig 10 on right side, same portion on top right side in fig 9).   
46. The apparatus of claim 1 wherein the first cover includes a locking mechanism for locking the first cover in its first position and maintaining the first cover in its second position (Bodum discloses that the cover including the hook as well as a protrusion, shown in fig 1 at lower portion opposite the hook, of which is all a locking mechanism that maintains position with rim as in fig 1 and engages tab for another position in fig 2; where tab is on the rim on top right side of fig 1, top right side of fig 3,  top left side of fig 4, same portion in fig 6 at the top of the figure, same portion in fig 10 on right side, same portion on top right side in fig 9).   

Claim(s) 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMullin (8672174) in view of Stymiest (5244113).
56: An drinking vessel (figs 1-12), comprising: a lid (cover adjacent 10 in figs 1-12) configured to engage an opening of a container for containing a liquid (capable of performing the intended use of being configured to engage a container, such as container 12), the lid configured to retain the liquid within the container (capable of performing the above intended use); a drinking opening in the lid sized and configured to allow a user to drink from the drinking opening (adjacent 18; 18 is related to drinking operations and is further capable of performing the intended use of dispensing liquid); a drinking straw opening in the lid comprising a removable drinking straw accessible for direct contact with a user’s lips while drinking from the drinking straw, where the opening is spaced laterally apart and separate from the drinking opening in the lid, such that the drinking opening and the drinking straw opening provide independent drinking openings in the lid (opening adjacent 16; laterally spaced as shown in fig 4, 7 as well as independent in the above figures as well; the Office notes that the opening is capable of receiving a drinking straw, as shown via 26; due to Applicant’s word choice, multiple interpretations exist; for example, the prior art discloses 26 in combination with 20 of which is a drinking straw of which is removable as in col. 2: 34-43 and figs 11, 12 and capable of performing the above intended use such as direct contact with lips such as at the peak of 20; in another interpretation, due to Applicant’s selected words, the straw may merely be element 26 where element is 26 is removable as provided above and when removed the user may place the lips on the straw while removed and use the straw to drink from the container and even another container); a first cover attached to the lid to move between a first position and a second position relative to the drinking opening, whereby the first cover is configured to preclude liquid from being dispensed from the drinking opening in the first position and to allow liquid to be dispensed from the drinking opening in the second position (22, the Office notes that McMullin is capable of being for the above intended uses); and a second cover attached to the lid to move between a first position and a second position relative to the drinking straw opening, whereby the second cover is configured to preclude liquid from being dispensed from the drinking straw opening in the first position and to allow liquid to be dispensed from the drinking straw opening in the second position, whereby the first cover and the second cover are attached to the lid such that movement of the first cover between its first and second position is independent of movement of the second cover between its first and second position,  and movement of the second cover between its first and second position is always independent of movement of the first cover between its first and second position (20; the Office notes that McMullin is capable of being for fully covering; second cover includes a hinge and hinge axis such as adjacent 38 of which is the same axis as the first cover as shown in fig 7; with axes that are both proximate and offset from center as shown for example as in fig 3 where the two axes are not in the middle; capable of the above intended uses).  
Though not required as Applicant has not included the rim limitation, in order to expedite prosecution for Applicant, the Office still notes that with respect to the entire periphery of the lid as well as lock engaging a tab, Bodum discloses a rim with raised edge on entire periphery of the lid (as in fig 1, 2 with rim that engages pivoting cover; also discloses locking mechanism such as portion of pivoting cover as well as portion of extension of rib that engages on either of the first or second position such as shown in figs 1, 2; as well as a tab, such as tab on the rim on top left side of fig 1, capable of performing the intended use of being for removing of the lid; also discloses container with different portions and diameters as shown in fig 3 between middle opaque portion and transparent bottom portion; Bodum discloses that the cover including the hook as well as a protrusion, shown in fig 1 at lower portion opposite the hook, of which is all a locking mechanism that maintains position with rim as in fig 1 and engages tab for another position in fig 2; where tab is on the rim on top right side of fig 1, top right side of fig 3,  top left side of fig 4, same portion in fig 6 at the top of the figure, same portion in fig 10 on right side, same portion on top right side in fig 9).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McMullin in view of Bodum (by providing a raised edge around periphery of the lid while also providing the above locks/tab, shape of container) in order to enhance the access to the contents of the device while ensuring the device remains stowed in desired positions such as to secure the contents therein or enhance the pouring action, as well as to provide a gripping function.  The Office further notes that it is well known in the art that a rim with the raised edge around the entire periphery of Bodum permits the user to have a larger as well sloped and gradual surface that permits a more desired flow into the users mouth as well as a cavity from which liquid can be collected in case of unintentional escape.  The above is a clear improvement of McMullin as McMullin cavity is smaller and the exterior walls of the cavity are vertical of which would not provide a more desired flow.  Further, the prior art is capable of moving independently such as when the user ensures one cover remains fixed while the user moves the other cover.
The Office notes that McMullin already discloses the claimed limitations of claim 56.  However, in order to assist Applicant further and to expedite prosecution, the Office notes that if there is to any question of the straw being capable of contacting the users lips while drinking, the Office notes that Stymiest discloses similar art with a straw from top to bottom within the device capable of allowing lip contact (figure 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McMullin Stymiest (by substituting one straw device for another) in order to save material within the device by providing the above straw of while also permitting the straw apparatus to be more easily cleaned.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 2 above, and further in view of Sanderson (1610973).
The Combined Reference discloses the claimed invention above with the exception of the following taught by Sanderson: third opening/vent opening capable of performing intended use of pressure equalization and integrated with a second opening (2 integrated with 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Sanderson (by integrating an additional third opening to the existing second opening by either moving such or adding another) in order to provide known venting functions for improved dispensing of liquid materials.

Claim(s) 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 10 above, and further in view of Ward (20050045634)
The Office notes that the Combined Reference already discloses the claimed limitations of claim 9.  However, in order to assist Applicant further and to expedite prosecution for Applicant, the Office notes that if there is to any question of the seal, the Office notes that Ward discloses similar art with a seal (32).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Ward (by ensuring a proper seal between lid and container) in order to protect the contents of the device by preventing unintentional entering of matter.

Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 10 above, and further in view of Lin (20180332987).
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Lin:  Insulated (paragraph 2, of which also includes vacuum, and also and inner and outer walls in fig 5, of which also shows a common removable straw, tab, raised rim, locking mechanism, etc.). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Lin (by providing insulated) in order to provide a desired temperature for the contents of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735